Name: Council Regulation (EC) No 1597/96 of 30 July 1996 fixing, for the 1996 harvest, the premiums for leaf tobacco by group of tobacco varieties
 Type: Regulation
 Subject Matter: trade;  farming systems;  agricultural structures and production;  agricultural policy;  plant product
 Date Published: nan

 16 . 8 . 96 EN Official Journal of the European Communities No L 206/39 COUNCIL REGULATION (EC ) No 1597/96 of 30 July 1996 fixing, for the 1996 harvest, the premiums for leaf tobacco by group of tobacco varieties of disposal of the various tobaccos under normal conditions of competition , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community , Having regard to Council Regulation (EEC ) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Article 4 ( 1 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Whereas , when the premiums for raw tobacco are fixed , account should be taken of the objectives of the common agricultural policy; whereas the common agricultural policy aims in particular to guarantee a fair standard of living for the farming community and to ensure that supplies are available and that they reach consumers at reasonable prices ; whereas the premiums must take account in particular of past and foreseeable possibilities Article 1 For the 1996 harvest, the premium referred to in Article 4 of Regulation ( EEC ) No 2075/92 for each group of raw tobacco varieties , and the supplementary amounts , shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1996 . For the Council The President H. COVENEY (') OJ No L 215 , 30 . 7 . 1992 , p . 70 . Regulation as last amended by Regulation ( EC ) No 711 /95 (OJ No L 73 , 1 . 4 . 1995 , p . 13 ). ( 2 ) OJ No C 125 , 27 . 4 . 1996 , p. 51 . ( 3 ) OJ No C 166 , 10 . 6 . 1996 . No L 206/40 EN 1 Official Journal of the European Communities 16 . 8 . 96 ANNEX PREMIUMS FOR LEAF TOBACCO FROM THE 1996 HARVEST I Elue-cured II Light air-cured III Dark air-cured IV Fire-cured V Sun-cured VI Basmas VII Katerini VIII Kaba Koulak ECU/kg 2,70965 2,16748 2,16748 2,38362 2,16748 3,75415 3,18541 2,27615 SUPPLEMENTARY AMOUNTS Variety ECU/kg Badischer Geudertheimer, Pereg, Korso Badischer Burley E and hybrids thereof Virgin D and hybrids thereof, Virginia and hybrids thereof Paraguay and hybrids thereof, Dragon vert and hybrids thereof, Philippin, Petit Grammont ( Flobecq ), Semois , Appelterre Nijkerk Misionero and hybrids thereof, Rio Grande and hybrids thereof 0,4238 0,6786 0,3876 0,3163 0,1847 0,2016